Exhibit 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement") is made and entered into effective
as of June 19, 2017, by and between Ann Bruder (the "Executive") and Blucora,
Inc. (the "Company").
RECITALS
WHEREAS, the Company desires to employ the Executive as the Company’s Chief
Legal Officer and Secretary effective June 19, 2017 (the “Effective Date”), and
the Executive desires to serve in such capacity;
NOW THEREFORE, in consideration of the foregoing, the mutual covenants contained
herein, the employment of the Executive by the Company, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.
Certain Definitions

(a)    “Additional Employee Agreement” means the Supplementary Terms of
Employment attached hereto as Exhibit A.
(b)    "Base Salary" has the meaning set forth in Section 5(a).
(c)    "Board" means the Board of Directors of the Company.
(d)    "Cause" means, as determined by the Board in its reasonable discretion:
(i) the Executive's conviction of, or plea of guilty or nolo contendere to, a
misdemeanor involving dishonesty, wrongful taking of property, immoral conduct,
bribery or extortion or any felony; (ii) willful material misconduct by the
Executive in connection with the business of the Company; (iii) the Executive's
continued and willful failure to perform substantially his responsibilities to
the Company under this Agreement, after written demand for substantial
performance has been given by the Board that specifically identifies how the
Executive has not substantially performed his responsibilities; (iv) the
Executive’s improper disclosure of confidential information or other material
breach of this Agreement, including the Additional Employee Agreement; (v) the
Executive's material fraud or dishonesty against the Company; (vi) the
Executive's willful and material breach of the Company's written code of conduct
and business ethics or other material written policy, procedure or guideline in
effect from time to time (provided that the Executive was given access to a copy
of such policy, procedure or guideline prior to the alleged breach) relating to
personal conduct; or (vii) the Executive's willful attempt to obstruct or
willful failure to cooperate with any investigation authorized by the Board or
any governmental or self-regulatory entity. Any determination of Cause by the
Company shall be made by a resolution approved by a majority of the members of
the Board, provided that, with respect to Section 1(d)(iii), the Board must give
the Executive notice and 60 days to cure the substantial nonperformance.
(e)    "Change of Control" means the occurrence of any of the following:
(i)    any "person" (as defined in Sections 13(d) and 14(d) of the Exchange
Act), excluding for this purpose, (A) the Company or any subsidiary of the
Company or (B) any employee benefit plan of the Company or any subsidiary of the
Company, or any person or entity organized, appointed or established by the
Company for or pursuant to the terms of any such plan that acquires beneficial
ownership of voting securities of the Company, is or becomes the “beneficial
owner” (as







--------------------------------------------------------------------------------




defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities;
(ii)    consummation of a reorganization, merger or consolidation of the
Company, in each case, unless, following such transaction, all or substantially
all the individuals and entities who were the beneficial owners of outstanding
voting securities of the Company immediately prior to such transaction
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the company resulting from such transaction
(including, without limitation, a company that, as a result of such transaction,
owns the Company or all or substantially all the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such transaction of the
outstanding voting securities of the Company;
(iii)    any sale or disposition by the Company, in one transaction or a series
of related transactions, of all or substantially all the Company's assets;
(iv)    a "Board Change" which, for purposes of this Agreement, shall have
occurred if a majority of the seats on the Board are occupied by individuals who
were neither (A) nominated by a majority of the Incumbent Directors nor
(B) appointed by directors so nominated ("Incumbent Director" means a member of
the Board who has been either (1) nominated by a majority of the directors of
the Company then in office or (2) appointed by directors so nominated, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board); or
(v)    an approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
(f)    "Code" means the Internal Revenue Code of 1986, as amended.
(g)    "Compensation Committee" means the Compensation Committee of the Board.
(h)    "Constructive Termination" means the occurrence, on a date that is prior
to the two-month period prior to the consummation of a Change of Control or
after the 12-month period following the consummation of a Change of Control, of
any of the following without the Executive's express prior written consent:
(i) a material reduction of or to the Executive's duties, authority or
responsibilities (a change in reporting relationship alone does not constitute
such a material reduction); (ii) a material reduction by the Company of the
Executive's Base Salary, unless similarly situated executives also experience a
reduction; or (iii) a requirement that the Executive relocate his primary work
location more than 25 miles from Irving, Texas or from any work location to
which the Company transfers the Executive during the course of his employment
and to which such transfer the Executive has consented. Notwithstanding the
foregoing, a Constructive Termination shall not exist unless (x) the Executive
delivers written notice to the Company (the "Constructive Termination Notice")
of the existence of the condition which the Executive believes constitutes a
Constructive Termination within 30 days of the initial existence of such
condition (which Constructive Termination Notice specifically identifies such
condition), (y) the Company fails to remedy such condition within 30 days after
the date on which it receives such notice (the "Constructive Termination Cure
Period"), and (z) the Executive actually terminates employment within 30 days
after the expiration of the Constructive Termination Cure Period.


-2-



--------------------------------------------------------------------------------




(i)    "Disability" means the Executive's inability to perform his employment
duties to the Company hereunder, with or without reasonable accommodation, for
180 days (in the aggregate) in any one-year period as determined by an
independent physician selected by the Company.
(j)    "Exchange Act" means the Securities Exchange Act of 1934, as amended.
(k)    "Good Reason" means the occurrence of any of the following without the
Executive's express prior written consent: (i) a material reduction of or to the
Executive's duties, authority, responsibilities or reporting relationship;
(ii) a material reduction of the Executive's Base Salary; (iii) a material
reduction of the Executive's Target Bonus; (iv) a material reduction in the kind
or level of employee benefits to which the Executive is entitled that occurs
within 12 months following a Change of Control, unless similarly situated
employees also experience a reduction; (v) a requirement that the Executive
relocate his primary work location more than 25 miles from Irving, Texas or from
any work location to which the Company transfers the Executive during the course
of his employment and to which such transfer the Executive has consented;
(vi) in connection with a Change of Control, the failure of the Company to
assign this Agreement to a successor to the Company or the failure of a
successor to the Company to explicitly assume and agree to be bound by this
Agreement in a writing delivered to the Executive; or (vii) a material breach of
this Agreement by the Company.
Notwithstanding the foregoing, termination of employment by the Executive will
not be for Good Reason unless (x) the Executive delivers written notice to the
Company (the "Good Reason Notice") of the existence of the condition which the
Executive believes constitutes Good Reason within 30 days of the initial
existence of such condition (which Good Reason Notice specifically identifies
such condition), (y) the Company fails to remedy such condition within 30 days
after the date on which it receives such notice (the "Good Reason Cure Period"),
and (z) the Executive actually terminates employment within 30 days after the
expiration of the Good Reason Cure Period.
(l)    "Release" means a full release of claims against the Company
substantially in the form attached hereto as Exhibit B; provided, however, that
notwithstanding the foregoing, such Release is not intended to and will not
waive the Executive's rights: (i) to indemnification pursuant to any applicable
provision of the Company's Bylaws or Certificate of Incorporation, as amended,
pursuant to any written indemnification agreement between the Executive and the
Company, or pursuant to applicable law; (ii) to vested benefits or payments
specifically to be provided to the Executive under this Agreement or any Company
employee benefit plans or policies; or (iii) respecting any claims the Executive
may have solely by virtue of the Executive's status as a stockholder of the
Company. The Release also shall not include claims that an employee cannot
lawfully release through execution of a general release of claims.
(m)    "Section 409A" means Section 409A of the Code and the Treasury
Regulations and official guidance issued in respect of Section 409A of the Code.
(n)    "Target Bonus" has the meaning set forth in Section 5(b).
2.
Duties and Scope of Employment

The Company shall employ the Executive in the position of Chief Legal Officer
and Secretary. The Executive shall report directly to the Company's President
and Chief Executive Officer. The Executive will render such business and
professional services in the performance of the Executive's duties, consistent
with the Executive's position(s) within the Company, as shall be reasonably
assigned to the Executive at any time and from time to time by the President and
Chief Executive Officer. Upon


-3-



--------------------------------------------------------------------------------




termination of the Executive's employment for any reason, unless otherwise
requested by the President and Chief Executive Officer, the Executive will be
deemed to have resigned from all positions held at the Company and its
affiliates voluntarily, without any further action by the Executive, as of the
end of the Executive's employment, and the Executive, at the President and Chief
Executive Officer's request, will execute any documents necessary to reflect his
resignation.
3.
Obligations

While employed hereunder, the Executive will perform his duties ethically,
faithfully and to the best of the Executive's ability and in accordance with law
and Company policy. The Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the express prior written approval of the Company's
President and Chief Executive Officer; provided, however, that notwithstanding
anything to the contrary in the Additional Employee Agreement, the Executive may
engage in charitable activities so long as such activities do not materially
interfere with the Executive's responsibilities to the Company.
4.
Agreement Term

Unless earlier terminated as provided herein, the term of this Agreement (the
"Agreement Term") shall be for a period of three years commencing on the
Effective Date, and may be extended thereafter upon the written mutual agreement
of the Executive and the Company.
5.
Compensation and Benefits

(a)    Base Salary. The Company agrees to pay the Executive a base salary (the
"Base Salary") at an annual rate of not less than $350,000, payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Executive's Base Salary shall be subject to annual
review by the Board (or a committee thereof).
(b)    Relocation Expenses; Signing Bonus. Executive shall be entitled to
reimbursement for reasonable relocation expenses actually incurred, including
purchase and sale transaction expenses, temporary housing costs and related
incidental expenses, in an aggregate amount up to $150,000, grossed up so that
such expenses are tax-neutral to Executive (“Relocation Expenses”). The Company
will also pay Executive a signing bonus of $200,000, less social security
contributions, income tax withholding, and any other applicable deductions,
within 30 days following the Effective Date (“Signing Bonus”). If Executive
resigns her employment with the Company for any reason, or if Executive is
terminated by the Company for cause, and such resignation or termination occurs
on or before the two-year anniversary of the Effective Date, Executive will
repay the Company all amounts paid to Executive as Relocation Expenses and
Signing Bonus.
(c)    Annual Bonus. Beginning in 2017, the Executive shall be eligible to
participate in the Company's bonus and other incentive compensation plans and
programs for the Company's senior executives at a level commensurate with his
position. The Executive shall have the opportunity to earn an annual target
bonus (the "Target Bonus") measured against criteria to be determined by the
Board (or a committee thereof) of at least 60% of Base Salary. Executive’s bonus
amount for 2017 will be pro-rated to reflect the number of days of Executive’s
employment in 2017 and will be no lower than the pro-rated amount of Executive’s
Target Bonus (i.e., if Executive is employed in 2017 for 50% of the year,
Executive’s bonus will be $105,000 (50% of $210,000)). The payout of such bonus
will occur following the end of the Company’s Executive Bonus Plan (the “Plan”)
year, which is December 31, 2017, and will


-4-



--------------------------------------------------------------------------------




be paid in accordance with the terms and conditions of the Plan. The Company
reserves the right to change the Plan at any time at its discretion.
(d)    Equity Awards. Beginning in 2018, the Executive will be eligible to
participate in the Company’s long-term equity incentive programs extended to
senior executives of the Company generally at levels commensurate with the
Executive’s position, which participation and levels shall be determined by the
Board (or a committee thereof) in its sole discretion.
(e)    Benefits. The Executive and his eligible dependents shall be eligible to
participate in the employee benefit plans that are available or that become
available to other employees of the Company, with the adoption or maintenance of
such plans to be in the discretion of the Company, subject in each case to the
generally applicable terms and conditions of the plan or program in question and
to the determination of any committee administering such plan or program. Such
benefits shall include participation in the group medical, life, disability, and
retirement plans that are made generally available to employees of the Company,
and any supplemental plans available to senior executives of the Company from
time to time. The Company reserves the right to change or terminate its employee
benefit plans and programs at any time.
(f)    Expenses. The Company shall reimburse the Executive for reasonable
business expenses incurred by the Executive in the furtherance of or in
connection with the performance of the Executive's duties hereunder, in
accordance with the Company's expense reimbursement policy as in effect from
time to time.
(g)    Initial Equity Awards. As a material inducement to Executive’s
willingness to accept employment with the Company, on or shortly following the
Effective Date, the Executive shall be granted restricted stock units with a
value of $350,000 on the grant date, and a nonqualified stock option with a
value of $350,000 on the grant date. The number of restricted stock units
granted to the Executive shall be determined by dividing $350,000 by the closing
price of the Company's common stock on the grant date. The number of shares of
the Company's common stock subject to the option shall be based on the Company’s
option valuation methodology. These equity awards will be granted under the
Company’s 2015 Incentive Plan, as amended (the “2015 Plan”) and will vest in
accordance with, and have such other terms and conditions as are specified in,
the Restricted Stock Unit Notice and Letter Agreement and the Nonqualified Stock
Option Letter Agreement approved by the Compensation Committee with respect to
such awards (the "Restricted Stock Unit Agreement" and the “NSO Agreement”) and
shall otherwise be subject to the terms and conditions of the Inducement Plan
and the Restricted Stock Unit Agreement and the NSO Agreement; provided,
however, that notwithstanding the foregoing, in the event of a conflict between
the terms and conditions of the Restricted Stock Unit Agreement or the NSO
Agreement and this Agreement, the terms and conditions of this Agreement shall
prevail.
6.
Termination of Employment

(a)    General Provisions. This Agreement and the Executive's employment with
the Company may be terminated by either the Executive or the Company at will at
any time with or without Cause; provided, however, that the parties’ rights and
obligations upon such termination during the Agreement Term shall be as set
forth in applicable provisions of this Agreement; and provided, further, that
Section 6(d) provides for payments in the event of certain terminations of
employment after the expiration of the Agreement Term.


-5-



--------------------------------------------------------------------------------




(b)    Any Termination by Company or Executive. In the event of any termination
of the Executive's employment with the Company, whether by the Company or by the
Executive, (i) the Company shall pay the Executive any unpaid Base Salary due
for periods prior to the date of termination of employment ("Termination Date");
(ii) the Company shall pay the Executive any unpaid bonus compensation pursuant
to Section 5(b), to the extent earned through the Termination Date; (iii) ; and
(iii) following submission of proper expense reports by the Executive, the
Company shall reimburse the Executive for all expenses reasonably and
necessarily incurred by the Executive in connection with the business of the
Company through the Termination Date (collectively, the "Accrued Obligations").
The Accrued Obligations shall be paid promptly upon termination and within the
period of time mandated by applicable law (but, in any event, within 30 days
after the Termination Date). The Accrued Obligations paid or provided pursuant
to this Section 6(b) shall be in addition to the payments and benefits, if any,
to be provided to the Executive upon her termination of employment pursuant to
Section 6(c), 6(d), 6(e), or 6(f). Except as expressly stated above or as
required by law or this Agreement, the Executive shall receive no further
compensation in any form other than as set forth in this Section 6(b).
(c)    Termination by Company Without Cause or Constructive Termination. If,
other than in connection with a Change of Control as described in Section 6(d),
the Executive's employment with the Company is terminated by the Company without
Cause or the Executive terminates employment with the Company under
circumstances constituting a Constructive Termination, then subject to
Section 6(g), the Executive shall receive the following payments and benefits:
(i)    a severance payment in an amount equal to one times the Executive's Base
Salary in effect as of the Termination Date (or if the Executive terminates
employment under circumstances constituting a Constructive Termination due to a
material reduction of the Executive's Base Salary, in effect immediately prior
to such reduction) (less applicable withholding taxes), which amount shall be
payable in a single lump sum on the first payroll date that is at least 60 days
following the Termination Date (but, in any event, by no later than March 15 of
the calendar year immediately following the calendar year that includes the
Termination Date), in accordance with Section 13(b)(ii); and
(ii)    a lump-sum payment in an amount equal to (A) the monthly COBRA premium
in effect under the Company's group health plan as of the Termination Date for
the coverage in effect under such plan for the Executive (and the Executive's
spouse and dependent children) on such date multiplied by (B) 12 (less
applicable withholding taxes), which amount shall be payable in a single lump
sum on the first payroll date that is at least 60 days following the Termination
Date (but, in any event, by no later than March 15 of the calendar year
immediately following the calendar year that includes the Termination Date), in
accordance with Section 13(b)(ii); provided, however, that notwithstanding the
foregoing or any other provision in this Agreement to the contrary, the Company
(or its successor) may unilaterally amend this Section 6(c)(ii) or eliminate the
benefit provided hereunder to the extent it deems necessary to avoid the
imposition of excise taxes, penalties or similar charges on the Company or any
of its subsidiaries, affiliates or successors, including, without limitation,
under Section 4980D of the Code.
Notwithstanding any provision to the contrary in any Company equity compensation
plan or any outstanding equity award agreement, if, during the Agreement Term,
the Executive terminates employment with the Company under circumstances
described in this Section 6(c), there shall be no acceleration of vesting or
exercisability of any outstanding equity awards or extension of any option
post-termination exercise period.
For the avoidance of doubt, under no circumstances will the Executive be
entitled to payments and benefits under both this Section 6(c) and Section 6(d).


-6-



--------------------------------------------------------------------------------




(d)    Termination of Employment in Connection With a Change of Control. If the
Company terminates the Executive's employment without Cause or the Executive
terminates employment with the Company for Good Reason (1) on the day of or
during the 12-month period immediately following the consummation of a Change of
Control or (2) during the 2-month period prior to the consummation of a Change
of Control but at the request of any third party participating in or causing the
Change of Control or otherwise in connection with the Change of Control, then
subject to Section 6(g) and with respect to clause (2), subject to the
consummation of such Change of Control, the Executive shall receive the
following payments and benefits:
(i)    a severance payment in an amount equal to one times the Executive's Base
Salary in effect as of the Termination Date and his then current Target Bonus
amount (or if the Executive terminates employment for Good Reason due to a
material reduction of the Executive's Base Salary or Target Bonus, in effect
immediately prior to such reduction) (in each case less applicable withholding
taxes), which amount shall be payable in a single lump sum on the first payroll
date that is at least 60 days following the Termination Date (but, in any event,
by no later than March 15 of the calendar year immediately following the
calendar year that includes the Termination Date), in accordance with
Section 13(b)(ii);
(ii)    a lump-sum payment in an amount equal to (A) the monthly COBRA premium
in effect under the Company's group health plan as of the Termination Date for
the coverage in effect under such plan for the Executive (and the Executive's
spouse and dependent children) on such date multiplied by (B) 12 (less
applicable withholding taxes), which amount shall be payable in a single lump
sum on the first payroll date that is at least 60 days following the Termination
Date (but, in any event, by no later than March 15 of the calendar year
immediately following the calendar year that includes the Termination Date), in
accordance with Section 13(b)(ii); provided, however, that notwithstanding the
foregoing or any other provision in this Agreement to the contrary, the Company
(or its successor) may unilaterally amend this Section 6(d)(ii) or eliminate the
benefit provided hereunder to the extent it deems necessary to avoid the
imposition of excise taxes, penalties or similar charges on the Company or any
of its subsidiaries, affiliates or successors, including, without limitation,
under Section 4980D of the Code; and
(iii)    notwithstanding any provision to the contrary in any applicable equity
compensation plan or any outstanding equity award agreement, the treatment of
the Executive’s outstanding equity awards shall be governed solely by the
following provisions: (A) all of the Executive's then-outstanding time-vesting
equity awards shall fully vest and all restrictions thereon shall lapse, and
(B) to the extent vested (including as a result of the acceleration provided
under this Section 6(d)(iii)), all of the Executive's outstanding stock options
shall remain exercisable until the first to occur of 12 months following the
Termination Date and each such stock option's original expiration date.
If a Change of Control is consummated prior to the expiration of the Agreement
Term, this Section 6(d) shall apply to a termination of the Executive's
employment by the Company without Cause or by the Executive for Good Reason
during the 12-month period immediately following the consummation of the Change
of Control even if such 12-month period extends past the expiration of the
Agreement Term. Moreover, notwithstanding the expiration of the Agreement Term,
if a Change of Control is consummated within two months after the expiration of
the Agreement Term, then this Section 6(d) shall apply to a termination of the
Executive's employment by the Company without Cause or by the Executive for Good
Reason (i) on the day of or during the 12-month period immediately following the
consummation of the Change of Control or (ii) during the 2-month period prior to
the consummation of the Change of Control but at the request of any third party
participating in or causing the Change of Control or otherwise in connection
with the Change of Control.


-7-



--------------------------------------------------------------------------------




For the avoidance of doubt, the payments and benefits described under this
Section 6(d) and the Accrued Obligations shall be the only payments and benefits
to which the Executive is entitled in the event that the Executive's employment
terminates under this Section 6(d).
(e)    Death. In the event of the Executive's death while employed hereunder,
and subject to Section 6(g), the Executive's beneficiary (or such other
person(s) specified by will or the laws of descent and distribution) shall be
entitled to receive a lump-sum payment in an amount equal to three months' Base
Salary in effect as of the Termination Date (less applicable withholding taxes),
which amount shall be payable in a single lump sum on the first payroll date
that is at least 60 days following the Termination Date (but, in any event, by
no later than March 15 of the calendar year immediately following the calendar
year that includes the Termination Date), in accordance with Section 13(b)(ii).
(f)    Disability. In the event of the Executive's termination of employment
with the Company due to Disability, and subject to Section 6(g), the Executive
shall be entitled to receive a lump-sum payment in an amount equal to six
months' Base Salary in effect as of the Termination Date (less applicable
withholding taxes), which amount shall be payable in a single lump sum on the
first payroll date that is at least 60 days following the Termination Date (but,
in any event, by no later than March 15 of the calendar year immediately
following the calendar year that includes the Termination Date), in accordance
with Section 13(b)(ii).
(g)    Release and Other Conditions. The payments and benefits described in
Sections 6(c) through 6(f) are expressly conditioned on (i) the Executive (or,
in the case of the Executive's death, the Executive's representative) signing
and delivering (and not revoking thereafter) a Release to the Company (which, in
the case of the Executive's death, also releases any claims by the Executive's
estate or survivors), which Release is executed, delivered and effective no
later than 60 days following the Termination Date and (ii) the Executive
continuing to satisfy any obligations to the Company under this Agreement, the
Release and the Additional Employee Agreement that are incorporated herein by
reference, and any other agreement(s) between the Executive and the Company. In
the event the Release described in Section 6(g)(i) is not executed, delivered
and effective by the 60th day after the Termination Date, none of such payments
or benefits shall be provided to the Executive.
7.
Section 280G

(a)    Amount of Payments and Benefits. Notwithstanding anything to the contrary
herein, in the event that the Executive becomes entitled to receive or receives
any payments, options, awards or benefits (including, without limitation, the
monetary value of any noncash benefits and the accelerated vesting of
equity-based awards) under this Agreement or under any other plan, agreement or
arrangement with the Company or any person affiliated with the Company
(collectively, the "Payments"), that may separately or in the aggregate
constitute "parachute payments" within the meaning of Section 280G of the Code
and the Treasury Regulations promulgated thereunder (or any similar or successor
provision) (collectively, "Section 280G") and it is determined that, but for
this Section 7(a), any of the Payments will be subject to any excise tax
pursuant to Section 4999 of the Code or any similar or successor provision (the
"Excise Tax"), the Company shall pay to the Executive either (i) the full amount
of the Payments or (ii) an amount equal to the Payments, reduced by the minimum
amount necessary to prevent any portion of the Payments from being an "excess
parachute payment" (within the meaning of Section 280G) (the "Capped Payments"),
whichever of the foregoing amounts results in the receipt by the Executive, on
an after-tax basis, of the greatest amount of Payments notwithstanding that all
or some portion of the Payments may be subject to the Excise Tax. For purposes
of determining whether the Executive would receive a greater after-tax benefit
from the Capped Payments than from receipt of the full amount of the


-8-



--------------------------------------------------------------------------------




Payments, (i) there shall be taken into account any Excise Tax and all
applicable federal, state and local taxes required to be paid by the Executive
in respect of the receipt of such payments and (ii) such payments shall be
deemed to be subject to federal income taxes at the highest rate of federal
income taxation applicable to individuals that is in effect for the calendar
year in which the payments and benefits are to be paid, and state and local
income taxes at the highest rate of taxation applicable to individuals in the
state and locality of the Executive's residence on the effective date of the
relevant transaction described under Section 280G(b)(2)(A)(i) of the Code, net
of the maximum reduction in federal income taxes that could be obtained from
deduction of such state and local taxes (as determined by assuming that such
deduction is subject to the maximum limitation applicable to itemized deductions
under Section 68 of the Code and any other limitations applicable to the
deduction of state and local income taxes under the Code).
(b)    Computations and Determinations. All computations and determinations
called for by this Section 7 shall be made by an independent accounting firm or
independent tax counsel appointed by the Company (the "Tax Counsel"), and all
such computations and determinations shall be conclusive and binding on the
Company and the Executive. For purposes of such calculations and determinations,
the Tax Counsel may rely on reasonable, good faith interpretations concerning
the application of Sections 280G and 4999 of the Code. The Tax Counsel shall
submit its determination and detailed supporting calculations to both the
Executive and the Company within 15 days after receipt of a notice from either
the Company or the Executive that the Executive may receive payments which may
be considered "parachute payments." The Company and the Executive shall furnish
to the Tax Counsel such information and documents as the Tax Counsel may
reasonably request in order to make the computations and determinations called
for by this Section 7. The Company shall bear all costs that the Tax Counsel may
reasonably incur in connection with the computations and determinations called
for by this Section 7.
(c)    Reduction Methodology. In the event that Section 7(a) applies and a
reduction is required to be applied to the Payments thereunder, the Payments
shall be reduced by the Company in its reasonable discretion in the following
order: (i) reduction of any Payments that are subject to Section 409A on a
pro-rata basis or such other manner that complies with Section 409A, as
determined by the Company, and (ii) reduction of any Payments that are exempt
from Section 409A.
8.
No Impediment to Agreement

The Executive hereby represents to the Company that the Executive is not, as of
the date hereof, and will not be, during the Executive's employment with the
Company, employed under contract, oral or written, by any other person, firm or
entity, and is not and will not be bound by the provisions of any restrictive
covenant or confidentiality agreement that would constitute an impediment to, or
restriction upon, the Executive's ability to enter this Agreement and to perform
the duties of the Executive's employment.
9.
Additional Employee Agreement

The Additional Employee Agreement is incorporated herein by reference. The
Additional Employee Agreement shall survive the termination of this Agreement
and/or the Executive’s employment with the Company.


-9-



--------------------------------------------------------------------------------




10.
Arbitration

(a)    Executive agrees that any dispute and/or claim between the Company
(including without limitation its officers, directors, employees agents or
shareholders and its subsidiaries) and Executive that underlies, relates to
and/or results from Executive’s employment relationship with the Company or the
termination of that relationship or any of the terms of this Agreement,
including the Additional Employee Agreement, that cannot be resolved by mutual
agreement of the Company and Executive will be submitted to final, binding
arbitration to the maximum extent permitted by law in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association that are then in effect. This arbitration provision
includes, but is not limited to, claims of wrongful discharge, infliction of
emotional distress, breach of contract (including breach of this Agreement),
breach of any covenant of good faith and fair dealing, and claims of retaliation
and/or discrimination in violation of any local, state or federal law. Examples
of such laws include Title VII of the Civil Rights Act of 1964; the Age
Discrimination in Employment Act of 1967; the Americans with Disabilities Act of
1990; and the Family and Medical Leave Act of 1993, and all amendments to each
such law as well as the regulations issued thereunder. This arbitration
provision does not affect the Executive’s right to pursue worker’s compensation
or unemployment compensation benefits for which she may be eligible in
accordance with state law, nor does it affect the Executive’s right to file
and/or to cooperate in the investigation of an administrative charge of
discrimination.
(b)    Notwithstanding this arbitration provision, either the Executive or the
Company may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction, or other interim or conservatory
relief, as necessary, without breach of this Agreement and without abridgement
of the powers of the arbitrator.
(c)    The Company, as further consideration for Executive’s agreement to
arbitrate covered disputes, agrees to pay for the arbitrator’s fees and other
costs directly associated with the arbitration that would not otherwise be
charged if the parties pursued civil litigation in court.
11.
Successors; Personal Services

The services and duties to be performed by the Executive hereunder are personal
and may not be assigned or delegated. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and the
Executive and the Executive's heirs and representatives.
12.
Notices

Notices and all other communications contemplated by this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of the Executive, mailed notices shall be addressed
to the Executive at the home address the Executive most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its President & Chief Executive Officer.
13.
Section 409A

(a)    The parties intend that this Agreement and the payments and benefits
provided hereunder be exempt from the requirements of Section 409A, to the
maximum extent possible, whether pursuant to the short-term deferral exception
described in Treasury Regulation Section 1.409A-1(b)(4), the


-10-



--------------------------------------------------------------------------------




involuntary separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Section 409A is
applicable to this Agreement, the parties intend that this Agreement and any
payments and benefits thereunder comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A. Notwithstanding
anything herein to the contrary, this Agreement shall be interpreted, operated
and administered in a manner consistent with such intentions.
(b)    Without limiting the generality of the foregoing, and notwithstanding any
other provision of this Agreement to the contrary:
(i)    if the Executive is deemed on the date of termination to be a "specified
employee" within the meaning of that term under Section 409A, then with regard
to any payment that is considered a "deferral of compensation" under
Section 409A payable on account of a "separation from service," such payment
shall be made on the date which is the earlier of (A) the date that is six
months and one day after the date of such "separation from service" of the
Executive and (B) the date of the Executive's death (the "Delay Period"), to the
extent required under Section 409A. Within ten business days following the
expiration of the Delay Period, all payments delayed pursuant to this
Section 13(b)(i) (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid to the Executive
in a lump sum, and all remaining payments due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for those
payments in this Agreement;
(ii)    to the extent that any payments or benefits under this Agreement are
conditioned on a Release, if the Release is executed and delivered by the
Executive to the Company and becomes irrevocable and effective within the
specified 60-day post-termination period, then, subject to Section 13(b)(i) and
to the extent not exempt under Section 409A, such payments or benefits shall be
made or commence on the first payroll date after the date that is 60 days after
the Termination Date (but, in any event, by no later than March 15 of the
calendar year immediately following the calendar year that includes the
Termination Date). If a payment or benefit under this Agreement is conditioned
on a Release and such Release is not executed, delivered and effective by the
60th day after the Termination Date, such payment or benefit shall not be paid
or provided to the Executive;
(iii)    all expenses or other reimbursements under this Agreement shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive. No such reimbursement or
expenses eligible for reimbursement in any taxable year shall in any way affect
the expenses eligible for reimbursement in any other taxable year, and the
Executive's right to reimbursement shall not be subject to liquidation or
exchange for any other benefit;
(iv)    for purposes of Section 409A, the Executive's right to receive a series
of installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., "payment shall be made within 30 days"), the actual date of payment
within the specified period shall be within the sole discretion of the Company;
(v)    in no event shall any payment under this Agreement that constitutes a
"deferral of compensation" for purposes of Section 409A be offset by any other
payment pursuant to this Agreement or otherwise; and


-11-



--------------------------------------------------------------------------------




(vi)    to the extent required for purposes of compliance with Section 409A,
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a "separation from service" within the meaning of Section 409A, and for
purposes of any such provision of this Agreement, references to a "termination,"
"termination of employment" or like terms shall mean "separation from service."
(c)    The Company and the Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions that
may be necessary, appropriate, or desirable to avoid imposition of additional
tax or income recognition on the Executive under Section 409A, in each case to
the maximum extent permitted by applicable law. Notwithstanding any provision of
this Agreement to the contrary, (i) in no event will the Company be liable for
any additional tax, interest or penalty that may be imposed on the Executive by
Section 409A or damages for failing to comply with Section 409A and (ii) the
Executive acknowledges and agrees that the Executive will not have any claim or
right of action against the Company or any of its employees, officers, directors
or agents in the event it is determined that any payment or benefit provided
hereunder does not comply with Section 409A.
14.
Miscellaneous Provisions

(a)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(b)    Entire Agreement. This Agreement (including exhibits) shall supersede and
replace all prior agreements or understandings relating to the subject matter
hereof, and no agreements, representations or understandings (whether oral or
written or whether express or implied) that are not expressly set forth in this
Agreement have been made or entered into by either party with respect to the
relevant matters hereof. This Agreement may not be modified except expressly in
a writing signed by both parties.
(c)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal substantive laws of the
State of Texas without reference to any choice of law rules.
(d)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(e)    No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, in respect
of bankruptcy, garnishment, attachment or other creditor's process, and any
action in violation of this Section 14(e) shall be void.
(f)    No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.


-12-



--------------------------------------------------------------------------------




(g)    Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of all applicable income, employment and other taxes.
(h)    Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate (as defined under the Exchange Act), and an affiliate
may assign its rights under this Agreement to another affiliate of the Company
or to the Company. In the case of any such assignment, the term "Company" when
used in a section of this Agreement shall mean the corporation that actually
employs the Executive.
(i)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
[Signature page follows.]


-13-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 
 
BLUCORA, INC.




By:/s/ JOHN S. CLENDENING   
Name: John S. Clendening
Title: President and Chief Executive Officer




 
 
 
 
 




 
 
 
 
EXECUTIVE:




/s/ ANN BRUDER
Ann Bruder
 
 
 




EXHIBIT A
Supplementary Terms of Employment —Chief Legal Officer and Secretary.
In consideration of my employment by Blucora, Inc., a Delaware corporation and
its subsidiaries, affiliates, successors or assigns (collectively herein the
“Company”), and in consideration of the compensation now and hereafter paid to
me, I agree to the following terms and conditions of my employment relationship
with the Company (the “Agreement”) which supplement the terms of my employment
agreement with the Company, dated as of June 19, 2017 (the “Employment
Agreement”):
Section I — General Terms
1. At-Will Employment: I acknowledge that my employment will be of indefinite
duration and that either the Company or I will be free to terminate this
employment relationship at will at any time with or without cause. I also
acknowledge that any representations to the contrary are unauthorized and void,
unless contained in a separate written employment contract approved by the Board
of Directors of the Company or a Committee thereof. I further acknowledge that
the terms and conditions of this Agreement shall survive termination of my
employment.
2. Outside Activities and Investments: I will devote my best efforts to
furthering the best interests of the Company. During my employment, I will not
engage in any activity or investment (other than an investment of less than one
percent (1%) of the shares of a company traded on a registered stock exchange),
that (a) conflicts with the Company’s business interest, including without
limitation, any business activity contemplated by this Agreement, (b) occupies
my attention so as to interfere with the proper and efficient performance of my
duties at the Company, or (c) interferes with the independent exercise of my
judgment in the Company’s best interests.
Also, during my employment by the Company, I will not actively engage in any
other employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Company’s Board of Directors or a
duly authorized Committee thereof. I have listed on the Company’s Outside
Activity Disclosure form, attached hereto as Exhibit A, any business activities
or ventures with which I am currently involved.
3. Return of Company Property: At the time I leave the employ of the Company or
at the Company’s request, I will return to the Company all papers, drawings,
notes, memoranda, manuals, specifications, designs, devices, documents,
diskettes and tapes, and any other material on any media containing or
disclosing any confidential or proprietary technical or business information of
the Company or any third party to whom the Company owes a duty of
confidentiality. I will also return any keys, pass cards, identification cards
or any other property belonging to the Company. Anything to the contrary
notwithstanding, I shall be entitled to retain (i) papers and other materials of
a personal nature, including, but not limited to, photographs, correspondence,
personal diaries, calendars and rolodexes, personal files and phone books,
(ii) information showing my compensation or relating to reimbursement of
expenses, and (iii) copies of compensatory plans, programs and agreements with
the Company.
4. Obligation to Disclose This Agreement: For a period of one (1) year after
termination of my employment for any reason (the “Post-Employment Year”), I
agree to inform any new employer, prior to accepting any such new employment, of
the existence and terms of this Agreement and to provide such new employer with
a copy of this Agreement.
Section II — Non-Disclosure
5. Non-Disclosure of the Company Information: During my employment with the
Company and at any time thereafter, I will not disclose to anyone outside the
Company nor use for any purpose other than my work for the Company any
confidential or proprietary technical, financial, marketing, distribution or
business information or trade secrets of the Company, including without
limitation, concepts, techniques, processes, methods, systems, designs, cost
data, computer programs, formulas, development or experimental work, work in
progress, or information or details regarding the Company’s relationships with
customers, vendors, partners and suppliers (collectively “The Company
Confidential Information”). I will also not disclose any The Company
Confidential Information inside the Company except on a “need to know” basis. If
I have any questions as to what comprises such The Company Confidential
Information, or to whom, if anyone, inside the Company, it may be disclosed, I
will consult the Company’s Chief Legal & Administrative Officer. Anything herein
to the contrary notwithstanding, The Company Confidential Information does not
include information which (i) is disclosed as required by law, provided that I
give the Company prompt written notice of such requirement prior to such
disclosure and assistance in obtaining an order protecting the information from
public disclosure and (ii) as to information that becomes generally known to the
public other than due to my violation of any legal contractual or fiduciary
confidentiality obligation.
6. Non-Disclosure of Third-Party Information Obtained through the Company: The
Company has received and will receive confidential and proprietary information
from third parties subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During my employment with the Company and thereafter, I will not
disclose such confidential or proprietary information to anyone except as
necessary in carrying out my work for the Company and consistent with the
Company’s agreement with such third party. I will not use such information for
the benefit of anyone other than the Company or such third party, or in any
manner inconsistent with any agreement between the Company and such third party
of which I am made aware.
7. Non-Disclosure of Third-Party Information Obtained Elsewhere: During my
employment at the Company I will not improperly use or disclose any confidential
or proprietary information or trade secrets of my former or current employers,
principals, partners, co-ventures, clients, customers, or suppliers, or the
vendors or customers of such persons or entities, unless such persons or
entities have given consent to my use or disclosure. I will not violate any
non-disclosure or proprietary rights agreement I might have signed in connection
with any such person or entity.
Section III — Invention Assignment, Release and Cooperation
8. Invention Assignment and Release: I will make prompt and full disclosure to
the Company, will hold in trust for the sole benefit of the Company, and will
assign and hereby do assign exclusively to the Company all my right, title and
interest in and to any and all inventions, discoveries, designs, developments,
improvements, copyrightable material, and trade secrets (collectively herein
“Inventions”) that I, solely or jointly, may conceive, develop, or reduce to
practice during the period of time I am in the employ of the Company. I hereby
waive and quitclaim to the Company any and all claims of any nature whatsoever
that I now or hereafter may have for infringement of any patent resulting from
any patent applications for any Inventions so assigned to the Company. I will
assign to the Company or its designee all right, title and interest in and to
any and all Inventions full title to which may be required to be in the United
States by any contract between the Company and the United States or any of its
agencies.
My obligation to assign shall not apply to any Invention about which I can prove
that it was developed entirely on my own time; and
a)
No equipment, supplies, facility, or trade secret information of the Company was
used in its development; and

b)
It does not relate (1) directly to the business of the Company or (2) to the
actual or demonstrably anticipated research or development of the Company; and

c)
It does not result from any work performed by me for the Company.

9. Prior Inventions: I have listed and described on Exhibit B, attached hereto,
all Inventions belonging to me and made by me prior to my employment at the
Company that I wish to have excluded from this Agreement. If Exhibit B is left
blank, I represent that there are no such Inventions. If, in the course of my
employment at the Company, I use in or incorporate into an the Company product,
process, or machine an Invention owned by me or in which I have an interest that
is not on Exhibit B and is related (1) directly to the business of the Company
or (2) to the actual or demonstrably anticipated research or development of the
Company, the Company is hereby granted and shall have a non-exclusive,
fully-paid up, royalty-free, irrevocable, worldwide license to make, have made,
use and sell that Invention without restriction as to the extent of my ownership
or interest.
10. Cooperation: I will execute any proper oath or verify any proper document in
connection with carrying out the terms of this Agreement. If, because of my
mental or physical incapacity or for any other reason whatsoever, the Company is
unable to secure my signature to apply for or to pursue any application for any
United States or foreign patent or copyright covering Inventions assigned to the
Company as stated above, I hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as my agent and attorney in fact, to
act for me and in my behalf and stead to execute and file any such applications
and to all other lawfully permitted acts to further the prosecution and issuance
of U.S. and foreign patents and copyrights thereon with the same legal force and
effect as if executed by me. I will testify at the Company’s request and expense
in any interference, litigation, or other legal proceeding that may arise during
or after my employment. Notwithstanding anything to the contrary contained
herein, (i) in requesting your cooperation under this Section 10 following the
termination of your employment, the Company shall take into account your
personal and business commitments and (iii) in any event, in complying with your
obligations under this Section 10, you shall not be required to act against your
own legal interests.
Section IV — Non-Competition and Non-Solicitation
11. Non-Competition: During the Post-Employment Year, I will not, within the
United States, Canada, and any other region where the Company engages in the
Company’s business (as defined below) during my employment with the Company,
accept employment with any entity whose business is, or engage in any activities
that are, competitive with the Company’s business. For purposes of this
paragraph 11, “the Company’s business” shall mean (a) tax preparation and tax
preparation-related products and services provided to consumers and small
businesses, and to or through tax professionals; (b) investment and insurance
products or services, and related advice and brokerage services, provided to or
through tax professionals or in conjunction with tax preparation services and
(c) any other business the Company engages in or develops during Executive’s
employment with the Company.
12. Non-Solicitation: While employed at the Company and during the
Post-Employment Year, on my own behalf or on behalf of any other person or
entity, I will not solicit, induce or attempt to influence directly or
indirectly any employee of the Company to work for me or any other person or
entity for whom I work or intend to work, nor will I solicit, induce or attempt
to influence directly or indirectly any customer, business partner, supplier or
vendor of the Company to terminate his/her/its business relationship with the
Company.
Section V — Arbitration
13. Mutual Agreement to Arbitrate: I understand that the Company is committed to
resolving any employment related disputes and claims efficiently and
effectively, while preserving due process safeguards, through the use of binding
arbitration. I agree that any dispute and/or claim between the Company
(including without limitation its officers, directors, employees agents or
shareholders) and me that underlies, relates to and/or results from my
employment relationship with the Company or any of the terms of this Agreement,
including the confidentiality, non-compete and non-solicitation requirements,
that cannot be resolved by mutual agreement of the Company and me will be
submitted to final, binding arbitration to the maximum extent permitted by law
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association that are then in effect.
I understand that this Agreement governs any claim I have that underlies,
relates to and/or results from my employment relationship with the Company or
the termination of that relationship, including, but not limited to, claims of
wrongful discharge, infliction of emotional distress, breach of contract
(including breach of this Agreement), breach of any covenant of good faith and
fair dealing, and claims of retaliation and/or discrimination in violation of
any local, state or federal law. Examples of such laws include Title VII of the
Civil Rights Act of 1964; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; Texas Labor Code, Chapter 21, and all amendments to each such Act as well
as the regulations issued thereunder.
14. Excluded from Arbitration: This Agreement does not affect my right to pursue
worker’s compensation or unemployment compensation benefits for which I may be
eligible in accordance with state law, nor does it affect my right to file
and/or to cooperate in the investigation of an administrative charge of
discrimination.
15. Arbitration Remedies and Awards: I understand that I may seek in arbitration
any remedy or award that would be available to me through civil litigation and
the arbitrator has authority to grant any such remedy or award. I agree that
such remedies include monetary damages but do not include reinstatement unless
authorized by statute.
16. Arbitration Fees: I understand that the Company, as further consideration
for my agreement to arbitrate covered disputes, agrees to pay for the
arbitrator’s fees and other costs directly associated with the arbitration that
would not otherwise be charged if the parties pursued civil litigation in court.
17. Injunctive or Other Relief: I understand that, pursuant to this Agreement, I
and the Company forego and waive the right to take any covered dispute or claim
to civil litigation in court. However, I understand that either I or the Company
may apply to any court of competent jurisdiction for a temporary restraining
order, preliminary injunction, or other interim or conservatory relief, as
necessary, without breach of this Agreement and without abridgement of the
powers of the arbitrator.
Section VI — Miscellaneous Terms
18. Choice of Law and Venue: I agree that this Agreement shall be governed for
all purposes by the laws of the state of Texas, and that venue for any action
arising out of this Agreement shall be exclusively laid in the Federal District
Court of Texas. In any matter that is presented to an arbitrator under this
Agreement, I agree that the location of the arbitration hearing(s) will be in
Dallas County, Texas, unless another location is mutually agreed upon.
19. Conflicting Provisions: If any provision of this Agreement shall be declared
excessively broad, it shall be construed or modified so as to afford the Company
the maximum protection permissible by law. If any provision of this Agreement is
void or so declared, such provision shall be severed from this Agreement, which
shall otherwise remain in full force and effect.
20. Entire Agreement: This Agreement sets forth the entire Agreement of the
parties as to the subject matter hereof and any representations, promises, or
conditions in connection therewith not in writing and signed by both parties
shall not be binding upon either party.
21. Acknowledgment: I acknowledge that I have had a full opportunity to read
this Agreement before signing it. I confirm that I understand its terms and
believe them to be reasonable, and I agree that the Company’s offer of
employment is sufficient consideration for this Agreement.
HAVING READ AND FULLY UNDERSTOOD THIS AGREEMENT, I have signed my name this
date.
Signature of Employee: ________________________


Name of Employee: Ann Bruder


Date: _________________, 2017


Exhibit A
Outside Activities




Exhibit B
Inventions


EXHIBIT B
GENERAL RELEASE OF ALL CLAIMS
This General Release and Waiver of Claims (this “Release”) is executed by Ann
Bruder (“Executive”) as of the date set forth below, and will become effective
as of the “Effective Date” as defined below. This Release is in consideration of
severance benefits to be paid to Executive by Blucora, Inc., a Delaware
corporation (the “Company”), pursuant to the Employment Agreement between
Executive and the Company dated as of June 19, 2017 (the “Employment
Agreement”). Execution of this Release without revocation by Executive will
satisfy the requirement, set forth in Section 6(g) of the Employment Agreement,
that Executive execute a general release and waiver of claims in order to
receive severance benefits pursuant to the Employment Agreement.
1.
Termination of Employment

Executive acknowledges that his employment with the Company and any of its
subsidiaries (collectively, the “Company Group”) and any and all appointments
she held with any member of the Company Group, whether as officer, director,
employee, consultant, agent or otherwise, terminated as of ___________ (the
“Termination Date”). Effective as of the Termination Date, Executive has not had
or exercised or purported to have or exercise any authority to act on behalf of
the Company or any other member of the Company Group, nor will Executive have or
exercise or purport to have or exercise such authority in the future.
2.
Waiver and Release

(a)
Executive, for and on behalf of himself and his heirs and assigns, hereby waives
and releases any common law, statutory or other complaints, claims, charges or
causes of action arising out of or relating to Executive’s employment or
termination of employment with, or Executive’s serving in any capacity in
respect of any member of the Company Group (collectively, “Claims”). The Claims
waived and released by this Release include any and all Claims, whether known or
unknown, whether in law or in equity, which Executive may now have or ever had
against any member of the Company Group or any shareholder, employee, officer,
director, agent, attorney, representative, trustee, administrator or fiduciary
of any member of the Company Group (collectively, the “Company Releasees”) up to
and including the date of Executive’s execution of this Agreement. The Claims
waived and released by this Release include, without limitation, any and all
Claims arising out of Executive’s employment with the Company Group under, by
way of example and not limitation, the Age Discrimination in Employment Act of
1967 (“ADEA”, a law which prohibits discrimination on the basis of age against
persons age 40 and older), the National Labor Relations Act, the Civil Rights
Act of 1991, the Americans With Disabilities Act of 1990, Title VII of the Civil
Rights Act of 1964, the Employee Retirement Income Security Act of 1974, the
Family Medical Leave Act, the Securities Act of 1933, the Securities Exchange
Act of 1934, and the Texas Labor Code Chapter 21, all as amended, and all other
federal, state and local statutes, ordinances, regulations and the common law,
and any and all Claims arising out of any express or implied contract, except as
described in Paragraphs 2(b) and 2(c) below.

(b)
The waiver and release set forth in this Section 2 is intended to be construed
as broadly and comprehensively as applicable law permits. The waiver and release
shall not be construed as waiving or releasing any claim or right that as a
matter of law cannot be waived or released, including Executive’s right to file
a charge with the Equal Employment Opportunity Commission or other government
agency; however, Executive waives any right to recover monetary remedies and
agrees that she will not accept any monetary remedy as a result of any such
charge or as a result of any legal action taken against the Company by any such
agency.

(c)
Notwithstanding anything else in this Release, Executive does not waive or
release claims with respect to:

(i)
Executive’s entitlement, if any, to severance benefits pursuant to the
Employment Agreement;

(ii)
vested benefits or payments specifically to be provided to the Executive
pursuant to the Employment Agreement or any Company employee benefit plans or
policies;

(iii)
indemnification pursuant to any applicable provision of the Company's Bylaws or
Certificate of Incorporation, as amended, pursuant to any written
indemnification agreement between the Executive and the Company, or pursuant to
applicable law;

(iv)
any claims which the Executive may have solely by virtue of the Executive's
status as a shareholder of the Company; or

(v)
unemployment compensation to which Executive may be entitled under applicable
law.

(d)
Executive represents and warrants that she is the sole owner of the actual or
alleged Claims that are released hereby, that the same have not been assigned,
transferred, or disposed of in fact, by operation of law, or in any manner, and
that she has the full right and power to grant, execute and deliver the
releases, undertakings, and agreements contained herein.

(e)
Executive represents that she has not filed any complaints, charges or lawsuits
against the Company with any governmental agency or any court based on Claims
that are released and waived by this Release.

3.
No Admission of Wrongdoing

This Release shall not be construed as an admission by either party of any
wrongful or unlawful act or breach of contract.
4.
Binding Agreement; Successors and Assigns

This Release binds Executive’s heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of the
respective heirs, administrators, representatives, executors, successors, and
assigns of any person or entity as to whom the waiver and release set forth in
Section 2 applies.
5.
Other Agreements

This Release does not supersede or modify in any way Executive’s continuing
obligations pursuant to the Employment Agreement (including Exhibit A thereto)
or the dispute resolution provisions of the Employment Agreement (including
Exhibit A thereto).
6.
Knowing and Voluntary Agreement; Consideration and Revocation Periods

(a)
Executive acknowledges that she has been given twenty-one (21) calendar days
from the date of receipt of this Release to consider all of the provisions of
this Release and that if she signs this Release before the 21-day period has
ended she knowingly and voluntarily waives some or all of such 21-day period.

(b)
Executive represents that (i) she has read this Release carefully, (ii) she has
hereby been advised by the Company to consult an attorney of his choice and has
either done so or voluntarily chosen not to do so, (iii) she fully understands
that by signing below she is giving up certain rights which she might otherwise
have to sue or assert a claim against any of the Company Releasees, and (iv) she
has not been forced or pressured in any manner whatsoever to sign this Release,
and agrees to all of its terms voluntarily.

(c)
Executive shall have seven (7) calendar days from the date of his execution of
this Release (the “Revocation Period”) in which she may revoke this Release.
Such revocation must be in writing and delivered, prior to the expiration of the
Revocation Period, to the attention of the Company’s Chief Legal and
Administrative Officer at the Company’s then-current headquarters address. If
Executive revokes this Release during the Revocation Period, then the Release
shall be null and void and without effect.

7.
Effective Date

The Effective Date of this Release will be day after the Revocation Period
expires without revocation by Executive.
IN WITNESS WHEREOF, Executive has executed this Release as of the date indicated
below.


_________________________________        Dated:  _______________________
    




-14-

